DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on May 01, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claim 29 under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments, see Pages 9-13, filed 05/01/2022, with respect to the rejection(s) of claim(s) 1-12 and 26-32 under 35 U.S.C. 102 and 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art regarding trimming material from a trim portion through a holding force while a forming force is being applied. 

Although Peca et al. (US 20140120364 A1, hereinafter Peca) discloses removal of excess material (Para. 0093, lines 5-6 from end, “A force 80 may be employed to reduce or eliminate a receiving feature 60.”), this feature is provided in more detail in Swearingen et al. (US 3762028 A, hereinafter Swearingen), Page 3, Section 1, lines 31-34, “…oftentimes it is desirable to remove the plastic from the surface of the laminate prior to joining by a method such as cold welding in order to achieve decreased electrical resistance of the weld.”, showing that this feature has been well established in the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Mizrahi (WO 2011082128 A1, hereinafter Mizrahi 2011).
Regarding claim 1, Peca discloses a method of forming a weldable structural component having an adhered region and a weld portion (Page 19, claim 1, “…composite sheet including a polymeric core layer interposed between a first metal layer and a second metal layer…”), the method comprising: 
forming a laminate sheet by: selectively applying a core material to a first metal sheet such that the core material is distributed on only a portion of the first metal sheet to define the adhered region of the laminate sheet (Page 19, claim 1, “…composite sheet includes one or more peripheral regions without a polymeric core layer between the first and second metal layers…”); 
wherein the remainder of the first metal sheet is characterized by an absence of core material to define a non-adhered region of the laminate sheet (Page 19, claim 1, “…composite sheet includes one or more peripheral regions without a polymeric core layer…”); 
laminating the first metal sheet to a second metal sheet such that the core material is disposed between and bonded to the first and second metal sheets to form the laminate sheet including a core layer made from the core material (Modified Fig. 6, where the laminate sheet structure is shown); 
wherein the core layer includes a core edge defining a boundary between the adhered region and the non-adhered region (Modified Fig. 6, the core layer and core edge shown); 
wherein after laminating to form the laminate sheet: the adhered region is defined by the first and second metal sheets and the core layer bonded therebetween (Modified Fig. 6, adhered region shown); and 
the non-adhered region is defined by a gap between the first and second metal sheets and the absence of the core material in the gap (Modified Fig. 6, gap shown);

    PNG
    media_image1.png
    422
    962
    media_image1.png
    Greyscale

Modified Figure 6, Peca
wherein the non-adhered region extends continuously along and adjacent to the core edge to define a weldable margin (Modified Fig. 6, weldable margin); wherein the weldable margin includes: 
the weld portion immediately adjacent the core edge (Modified Fig. 6, weldable margin; Para. 0085, lines 2 from end, “…core free regions 22, 40…”); and 
a trim portion immediately adjacent the weld portion (Para. 0090, lines 1-2, “A composite material may include a core free region 22 that includes one or more receiving features 60…”); wherein the weld portion is intermediate the trim portion and the core edge (Modified Fig. 6, weldable margin features shown); 
the method further comprising: 2S/N 16/465390Atty Dkt No. MSC0158WOUS 
applying a holding force to the trim portion of the laminate sheet (Para. 0093, lines 5-6 from end, “A force 80 may be employed to reduce or eliminate a receiving feature 60.”); and 
applying a forming force to the adhered region of the laminate sheet (Para. 0093, lines 2 from end, “A force may be applied for welding the first and second composite materials 12, 31 in the common region 2.”, where ‘a force’ is not named to be force 80 and is considered as a different force); 
wherein applying the forming force forms the laminate sheet into a structural component including the adhered region and the weld portion (Para. 0093, lines 2 from end, “A force may be applied for welding the first and second composite materials…”); and 
removes the trim portion from the laminate sheet (Para. 0093, lines 5-6 from end, “A force 80 may be employed to reduce or eliminate a receiving feature 60.”).
Peca does not disclose:
applying a forming force continuing to apply the holding force to the trim portion of a weld.
However, Mizrahi 2011, in the similar field of welding and removal of excess material, discloses applying a force during the first stage of welding (Para. 0099, lines 1-3, “The weld electrodes may apply a compressive force and pressure on the weld stack…force and/or pressure employed in the first weld stage…sufficient to create contact between the first composite material and another material…”), where the first stage includes removal of excess material or trim which is done through another force (Para. 0025, lines 10-12, “…at least some of the polymer may be removed from the region to be welded (e.g., by a compressive force applied by the weld electrodes)…”, where this force is different because it removes material instead of creating contact between the first composite material and another material). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the welding forces in Peca to have a trim force occur during a compressive holding force as taught by Mizrahi 2011.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of removing material from a weld during a weld stage so that there would not need to be a delay, as stated by Mizrahi 2011, Para. 0025, lines 7-12, “During the first weld stage… at least some of the polymer may be removed from the region to be welded (e.g., by a compressive force applied by the weld electrodes)…”. Further, although the removal of excess material in Mizrahi 2011 is due to polymer transition to a liquid state, only the process of material removal during a first welding stage is taken from Mizrahi 2011 as Peca discloses removal of a trim portion. 
Regarding claim 2, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein the non-adhered region includes the weldable margin immediately adjacent the core edge and is characterized by a margin width (Inherently disclosed in Peca, Modified Fig. 6, the weldable margin shown next to the core edge with a width as it is inherently a gap); and wherein the margin width is sufficiently wide such that a metal weld joining the first and second metal sheets is formable within the weldable margin (Inherently disclosed in Peca, Para. 0033, lines 24-26, “…first component may include generally core free regions at or near all of its edges...”), and wherein the core edge is unaffected by heat generated by formation of the metal weld (Inherently disclosed in Peca, Fig. 8, core edge shown after weld formed, Para. 0078, lines 4-6, “…If the composite material is used in a welding operation, it is preferable that the metal layer is selected so that the metal layer may be welded to another layer…”, where it is stated the composite material may be light weight polymer materials that would be insulative).
Regarding claim 3, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein the core edge is a continuous core edge (Inherently disclosed in Peca, Modified Fig. 10, continuous core edge shown); and wherein the non-adhered region is adjacent the continuous core edge and continuously surrounded by the adhered region (Inherently disclosed in Peca, Modified Fig. 10, continuous adhered region shown); wherein the weldable margin includes (Inherently disclosed in Peca, Modified Fig. 10, weldable margin shown): the weld portion immediately adjacent the continuous core edge such that the weld portion is a continuous weld portion (Inherently disclosed in Peca, Modified Fig. 10, weld portion shown); and the trim portion surrounded by the continuous weld portion (Inherently disclosed in Peca, Modified Fig. 10, trim portion shown); wherein applying the forming force removes the trim portion from the laminate sheet (Inherently disclosed in modified Peca, from Peca, Para. 0093, lines 5-6 from end, “A force 80 may be employed to reduce or eliminate a receiving feature 60.”; from teaching of Mizrahi 2011, where a forming and holding force can occur during the same welding stage); wherein removing the trim portion from the laminate sheet forms an aperture in the laminate sheet (Inherently disclosed in Peca, Modified Fig. 10, aperture shown); and wherein the aperture is defined by the continuous weld portion (Inherently disclosed in Peca, Modified Fig. 10, aperture on continuous weld section).

    PNG
    media_image2.png
    605
    936
    media_image2.png
    Greyscale

Modified Figure 10, Peca
Regarding claim 4, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein the core edge is a continuous core edge (Inherently disclosed in Peca, Modified Fig. 10, continuous edges shown); and wherein the non-adhered region is adjacent the continuous core edge and continuously3S/N 16/465390Atty Dkt No. MSC0158WOUS surrounded by the adhered region (Inherently disclosed in Peca, Modified Fig. 10, continuous edges shown); the method further comprising: forming a stiffening feature within the non-adhered region; wherein forming the stiffening feature includes forming a metal weld joining the first sheet directly to the second sheet (Inherently disclosed in Peca, Para. 0008, lines 7-9, “…the composite sheet and the second sheet are welded together in a peripheral region of the composite sheet using one or more welds…”); and wherein the metal weld is contained within the non-adhered region of the laminate sheet (Inherently disclosed in Peca, Modified Fig. 10, weld section is shown in the non-adhered region).
Regarding claim 9, modified Peca teaches the method according to claim 1, as set forth above, discloses further comprising: forming a fastened structural feature (Inherently disclosed in Peca, Modified Fig. 10, circled region 24 represents the fastened structure) in the non-adhered region; wherein the fastened structural feature includes a joint interface defined by the first and second metal sheets in direct contact with each other (Inherently disclosed in Peca, Para. 0047, lines 16-17, “…Metal layers may be attached using one or more mechanical fastening means…”).
Regarding claim 10, modified Peca teaches the method according to claim 9, as set forth above, discloses wherein forming the fastened structural feature includes at least one of: 4S/N 16/465390Atty Dkt No. MSC0158WOUS forming a cinch rivet in the non-adhered region; installing a clinch nut in the non-adhered region; and welding a stud in the non-adhered region (Inherently disclosed in Peca, Para. 0047, lines 22-24, “…Examples of conventional mechanical fastening includes riveting, bolting, screwing, forming a mechanical interlock, and the like…”, where similar means for fastening such as the clinch nut and stud are known in the art).
Regarding claim 11, modified Peca teaches the method according to claim 9, as set forth above, discloses further comprising: attaching a component to the laminate sheet by forming the fastened structural feature in the non-adhered region; wherein the fastened structural feature contacts the component to attach the component to the non-adhered region (Inherently disclosed in Peca, Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”, where such techniques inherently have components that attach and contact the regions they are fastening together).
Regarding claim 12, modified Peca teaches the method according to claim 1, as set forth above, discloses further comprising: providing a component to be attached to the laminate sheet; positioning the component adjacent to the weldable margin of the laminate sheet (Inherently disclosed in Peca, Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”); attaching the laminate sheet to the component by forming one of a brazed joint and a soldered joint joining the laminate sheet to the component (Inherently disclosed in Peca, Para. 0047, lines 5-14, “…the attaching of the two components may include brazing and/or welding of metal layers. Metal layers may joined by conventional welding techniques such as resistance…energy beam welding…arc welding…”); wherein the one of the brazed joint and the soldered joint is formed in the weldable margin of the laminate sheet (Inherently disclosed in Peca, Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”, where such techniques inherently have components that attach and contact the regions they are fastening together and Modified Fig. 10, where the weld is shown on the weldable margin); and wherein the core edge is unaffected by heat generated during forming of the one of the brazed joint and the soldered joint (Inherently disclosed in Peca, Fig. 8, core edge shown after weld formed, Para. 0078, lines 4-6, “…If the composite material is used in a welding operation…”, where it is stated the composite material may be light weight polymer materials that would be insulative).
Regarding claim 26, modified Peca teaches the method according to claim 1, as set forth above, discloses further comprising: providing a component to be welded to the laminate sheet; positioning the component adjacent to the weldable margin of the laminate sheet; and welding the laminate sheet to the component by forming a metal weld joining the first and second metal sheets to the component (Inherently disclosed in Peca, Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”, where such techniques inherently have components that attach and contact the regions they are fastening together and Modified Fig. 10, where the weld is shown on the weldable margin); wherein forming the metal weld includes: positioning metal weld within the weldable margin to form a thermal insulation barrier in the gap between the core edge and the metal weld (Inherently disclosed in Peca, Fig. 8 and Modified Fig. 10, where the force of the weld is shown to be on the weldable portion and there exists an air gap); wherein the thermal insulation barrier includes a space within the gap between the core edge and the metal weld (Inherently disclosed in Peca, Modified Fig. 10, where the air gap is shown); and wherein the thermal insulation barrier is configured to reduce heat transfer from the metal weld to the core edge such that the core edge is unaffected by heat generated during forming of the metal weld (Inherently disclosed in Peca, Modified Fig. 10, where the air gap inherently acts as an insulator and the core material is, Para. 0055, lines 2-5, “…generally light weight fillers (e.g., fillers having a density of about 2 or less) and/or low concentration of fillers. For example, the core layer may be generally free of, or entirely free of metallic filler…”, which would have insulative properties).
Regarding claim 27, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein applying the core material to the first metal sheet to define the adhered region further comprises: 6S/N 16/465390Atty Dkt No. MSC0158WOUSforming the adhered region in an irregular shape (Inherently disclosed in Peca, Para. 0068, lines 3-4, “…If filler is employed in the core layer the filler may have any shape and size…”).
Regarding claim 28, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein applying the core material to the first metal sheet to define the adhered region further comprises: forming the adhered region such that: the core edge is a continuous core edge (Inherently disclosed in Peca, Modified Fig. 10, continuous core edge shown); the non-adhered region is adjacent the continuous core edge (Inherently disclosed in Peca, Modified Fig. 10, continuous non-adhered edge shown); and the non-adhered region is continuously surrounded by the adhered region (Inherently disclosed in Peca, Modified Fig. 10, continuous adhered region shown).
Regarding claim 29, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein the laminate sheet defines a longitudinal axis, and wherein applying the core material to the first metal sheet to define the adhered region further comprises: forming the adhered region such that the core edge is parallel to the longitudinal axis (Inherently disclosed in Peca, Modified Fig. 10.1, longitudinal axis can be defined with the core region being parallel).

    PNG
    media_image3.png
    824
    1477
    media_image3.png
    Greyscale

Modified Figure 10.1, Peca
Regarding claim 30, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein applying the core material to the first metal sheet to define the adhered region further comprises: forming a plurality of core edges; forming a plurality of non-adhered regions; wherein each respective core edge defines a respective non-adhered region (Inherently disclosed in Peca, Modified Fig. 10.1, multiple non-adhered regions shown with each being next to core edges).
Regarding claim 31, modified Peca teaches the method according to claim 30, as set forth above, discloses wherein applying the core material to the first metal sheet further comprises: forming a first core edge surrounding a first non-adhered region; and forming a second core edge defining a second non-adhered region (Inherently disclosed in Peca, Modified Fig. 10.1, the two core edges of each adhered region surround two non-adhered regions, where other configurations are encompassed by Peca, Para. 0068, lines 3-4, “…If filler is employed in the core layer the filler may have any shape and size…”).
Regarding claim 32, modified Peca teaches the method according to claim 1, as set forth above, discloses wherein the laminate sheet includes a laminate sheet edge (Inherently disclosed in Peca, Modified Fig. 10.1, where the end of the two metal sheets is the laminate sheet edge); wherein the non-adhered region extends between the core edge and the laminate sheet edge to define the weldable margin (Inherently disclosed in Peca, Modified Fig. 10, weldable margin shown being the gap between the core edge to the metal sheet edge, which can be considered the laminate sheet edge).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Mizrahi (WO 2011082128 A1, hereinafter Mizrahi 2011) and in further view of Kuroda (WO 2016140244 A1).
Regarding claim 5, modified Peca teaches the method according to claim 1, as set forth above, discloses an adhered region within the core material (Inherently disclosed in Peca, Modified Fig. 10, core material shown in a limited region).
Modified Peca does not disclose:
Wherein selectively applying the core material includes: providing a dry adhesive film made from the core material; wherein the dry adhesive film is configured to define the adhered region; and applying the dry adhesive film to the first metal sheet.
However, Kuroda discloses, in the same field of invention of laminate composite materials, a core material consisting of a dry adhesive film that is attached to the core material and to a metal sheet (Page 2, Para. 4, lines 1-4, “The adhesive layer 3 is laminated on one side of the insulating resin film 2 by applying a dry adhesive such as a urethane-based adhesive containing an isocyanate curing agent to one side of the insulating resin film 2 such as a PET film…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in modified Peca with the addition of the dry adhesive material as taught by Kuroda.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an adhesive layer that can prevent short circuiting through separating the metal layer from the core material as stated by Kuroda, Page 1-2, Para. 3, lines 3-5, “conductive adhesive layer 102 of the metal foil 101 is formed in order to prevent the occurrence of a short circuit due to contact with other conductors”.
Regarding claim 8, modified Peca teaches the method according to claim 1, as set forth above. 
Modified Peca does not disclose:
Wherein the core material is an adhesive material.
However, Kuroda discloses, in the same field of invention of composite materials, the core material containing an adhesive material (Page 2, Para. 4, lines 1-4, “The adhesive layer 3 is laminated on one side of the insulating resin film 2 by applying a dry adhesive such as a urethane-based adhesive containing an isocyanate curing agent to one side of the insulating resin film 2 such as a PET film…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in modified Peca with the addition of the adhesive material as taught by Kuroda.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an adhesive layer that can prevent short circuiting through separating the metal layer from the core material as stated by Kuroda, Page 1-2, Para. 3, lines 3-5, “conductive adhesive layer 102 of the metal foil 101 is formed in order to prevent the occurrence of a short circuit due to contact with other conductors”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Mizrahi (WO 2011082128 A1, hereinafter Mizrahi 2011) and in view of Kuroda (WO 2016140244 A1) and in further view of Mizrahi (US 20100040902 A1).
Regarding claim 6, modified Peca teaches the method according to claim 1, as set forth above, discloses applying the core material to the adhered region (Inherently disclosed in Peca, Modified Fig. 10, core material shown in the adhered region). 
Modified Peca does not disclose:
Wherein selectively applying the core material includes one of spraying and rolling the core material on the first metal sheet only in the adhered region.
However, Kuroda discloses, in the same field of invention of laminate composite materials, rolling out the core material onto the metal sheet (Page 4, Para. 2, lines 4-5, “…adhesive layer 3 is laminated forms a film original fabric 11 wound in a roll shape…”, where to apply the adhesive with the core material, they would inherently need to be rolled out). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in modified Peca with the addition of the rolling method as taught by Kuroda.
	One of ordinary skill in the art would have been motivated to make this modification in order to be able to apply the adhesive to the metal sheet as it is known in the art that both materials are delivered in rolled form as stated by Kuroda, Page 4, Para. 2, lines 5-6, “Moreover, the metal foil raw fabric 12 by which metal foils 4, such as aluminum foil, were wound by roll shape is formed.”.
Mizrahi discloses, in the same field of invention of composite materials with metallic and polymeric layers, applying a coating onto the core material through a spraying process (Para. 0127, lines 9-11, “…The coating may be applied by any conventional means, such as by a dipping process, a spraying process…). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in modified Peca with the addition of the spraying process as taught by Mizrahi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing the composite material from leaching out and contaminating a bath of the coating process (Para. 0127, lines 12-16, “…As such,
the composite material preferably is free of ingredients ( e.g., low molecular weight ingredients) that leach out and contaminate a bath of a coating process, such as a bath of an electrocoat process). Further, Mizrahi states that spraying processes are conventional means and known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Mizrahi (WO 2011082128 A1, hereinafter Mizrahi 2011) and in further view of Mizrahi (US 20100040902 A1).
Regarding claim 7, modified Peca teaches the method according to claim 1, as set forth above. 
Modified Peca does not disclose: 
Wherein the core material is one of a viscoelastic material and an acoustic material.
However, Mizrahi discloses, in the same field of invention of composite materials with metallic and polymeric layers, a composite with the core material being viscoelastic (Para. 0005, lines 8- 9, “…central polymer core layer (which typically are relatively soft viscoelastic materials)…”) and acoustic material (Para. 0119, lines 2-3, “…include a core layer that reduces acoustical transmission…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in modified Peca with the viscoelastic and acoustic core material as taught by Mizrahi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of insulation through the viscoelastic materials which is described as being typically known in the art by Peca, Para. 0005, lines 9-12, “… typically…soft viscoelastic materials), and…does not conduct electricity across the core layer largely due to the insulative and non-conductive nature of the polymer core layer…”, and the ability to reduce sound and vibration through the acoustic material as stated by Peca, Para. 0119, lines 3-4, “…reduces sound generation, reduces vibrations, or any combination thereof…”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Swearingen et al. (US 3762028 A, hereinafter Swearingen) discloses trimming laminate sheets prior to welding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/09/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761